Title: Plan for a Garden, [1803]
From: Hamilton, Alexander
To: 



[1803]

1. Transplant fruit trees from the other side of the stable.
2. Fences repaired.  repaired behind stable. The cross fence at the foot of the hill? Potatoes Bradhursts? Ground may be removed and used for this purpose. Cows no longer to be permitted to range.
3. The Sod and earth which were removed in making the walks where it is good may be thrown upon the grounds in front of the House, and a few waggon loads of the compost.
4. A Ditch to be dug along the fruit garden and grove about four feet wide, and the earth taken and thrown upon the sand hill in the rear.
2. The Gardener, after marking these out and making a beginning by way of example, will apply himself to the planting of Raspberries in the orchard. He will go to Mr. Delafield for a supply of the English sort and if not sufficient will add from our own and some to be got from our neighbors.
3. If it can be done in time I should be glad if space could be prepared in the center of the flower garden for planting a few tulips, lilies, hyacinths, and . The space should be a circle of which the diameter is Eighteen feet: and there should be nine of each sort of flowers; but the gardener will do well to consult as to the season.
They may be arranged thus: Wild roses around the outside of the flower garden with laurel at foot.
If practicable in time I should be glad some laurel should be planted along the edge of the shrubbery and round the clump of trees near the house; also sweet briars and
A few dogwood trees not large, scattered along the margin of the grove would be very pleasant, but the fruit trees there must be first removed and advanced in front.
These labours, however, must not interfere with the hot bed.
